Citation Nr: 0917661	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
residuals of a fracture of the third finger of the right 
hand.   
 
2.  Entitlement to an initial higher (compensable) rating for 
residuals of a fracture of the ring finger of the left hand.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had active service from May 1983 to June 2004.  
He received various decorations including the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision that 
granted service connection with a noncompensable rating for 
residuals of a fracture of the third finger of the right 
hand, effective May 13, 2005, and granted service connection 
with a noncompensable rating for residuals of a fracture of 
the ring finger of the left hand, effective May 13, 2005.  In 
February 2008, the Board remanded these issues for further 
development.  


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the third finger 
of the right hand are manifested by no ankylosis, no 
limitation of motion of the third finger joints, and no 
arthritis.  

2.  The Veteran's residuals of a fracture of the ring finger 
of the left hand are manifested by no ankylosis, no 
limitation of motion of the ring finger joints, and no 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial higher (compensable) rating 
for residuals of a fracture of the third finger of the right 
hand have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2008).  

The criteria for an initial higher (compensable) rating for 
residuals of a perforated right eardrum have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in a June 2005 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, and 
in a June 2008 letter, the RO provided notice regarding what 
information and evidence is needed to substantiate the claims 
for a higher rating, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The June 2008 letter 
(noted above) also advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in March 2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service VA 
treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service VA treatment records; 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1.  

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5213 through 5230.  The diagnostic codes 
applicable in this case, however, Diagnostic Codes 5229 and 
5230, pertain to limitation of motion of the third finger (or 
long finger) and ring finger, respectively, and apply the 
same ratings for both the minor and major hand.  

The Board observes that the Veteran service-connected 
disabilities of the fingers include only residuals of a 
fracture of the third finger (or long finger) of the right 
hand and residuals of a fracture of the ring finger of the 
left hand.  

The Veteran's right third finger and left ring finger have 
been rated by the RO as 0 percent disabling under Diagnostic 
Code 5229 and Diagnostic Code 5230, respectively.  For digits 
II through V, the metacarpophalangeal joint has a range of 
zero to 90 degrees of flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees of flexion, and the 
distal (terminal) interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand."  

Where there is limitation of motion of the third (or long) 
finger with a gap of less than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; or 
extension is limited by no more than 30 degrees, a 
noncompensable rating is warranted.  With a gap of one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or with extension limited by 
more than 30 degrees, a 10 percent rating is warranted.  38 
C.F.R. § 4.17a, Diagnostic Code 5229.  

Under Diagnostic Code 5230 any limitation of motion of the 
ring or little finger is rated noncompensabe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  

A July 2005 VA hand, thumb, and fingers examination report 
noted that the Veteran had his own landscaping business and 
that he worked full-time.  He stated that his fingers would 
frequently become stiff and painful, especially the fingers 
that were broken, and especially in cold weather.  The 
Veteran indicated that he had achy pain in his hands 75 
percent of the time.  He reported that he did not miss work 
even though he had the pain.  

The examiner indicated that there was no redness, heat, 
swelling, or tenderness of either hand and that there were no 
obvious deformities or calluses.  The examiner stated that 
the range of motion of both wrists was normal at 0 to 70 
degrees of dorsiflexion, 0 to 80 degrees of plantar flexion, 
0 to 45 degrees of ulnar deviation, and 0 to 20 degrees of 
radial deviation.  The examiner indicated that there was no 
pain at the extremes of motion.  The examiner reported that 
the range of motion of the fingers of both of the Veteran's 
hands was also normal.  The examiner stated that the range of 
motion of the metacarpal joints of all ten fingers of both 
hands, was from 0 to 90 degrees.  It was noted that the range 
of motion of the proximal interphalangeal joints of all ten 
fingers of both hands was from 0 to 120 degrees.  The 
examiner stated that the range of motion of the distal 
interphalangeal joints of all ten fingers of both hands was 
from 0 to 80 degrees.  

The examiner reported that there was some pain at the 
extremes of motion, but that it did not limit range of motion 
and that repetitive motion did not indicate fatigue, 
weakness, or functional disability.  The examiner remarked 
that the Veteran had normal strength in pushing, pulling, and 
twisting.  It was also noted that the Veteran had normal 
dexterity for twisting, writing, touching, and expression.  
The examiner stated that the Veteran was able to make a 
complete fist with both hands and that he could touch the 
tips of his thumbs and fingers.  The examiner indicated that 
the Veteran was able to touch the proximal transverse crease 
of his palms with all of his fingers.  The diagnosis was 
status post multiple fractures of fingers and right fifth 
metacarpal.  

A December 2005 VA heart examination report noted, as to a 
hand and fingers examination, that the Veteran had a previous 
examination and X-rays in July 2005 and that the examination 
covered his residuals of a fracture of the third finger of 
the right hand and the residuals of a fracture of the ring 
finger of the left hand.  It was noted that the only 
disability that the Veteran complained of was painful use of 
his fingers which hampered his working ability, but that the 
range of motion of the joints was not adversely affected.  
The diagnosis was previous fracture of the "ring" finger of 
the right hand and little finger of the left hand.  

The most recent January 2006 VA hand, thumb, and fingers 
examination report noted that the Veteran reported that he 
had fractures of the right third finger and left fourth 
finger in 1985 and 1989, respectively.  It was noted that the 
course since onset had been intermittent with remissions.  
The examiner reported that the Veteran was right-handed by 
his report.  The examiner indicated that the Veteran did not 
have decreased strength or dexterity in his fingers.  The 
examiner stated that the Veteran reported that he had pain, 
swelling, and stiffness in his long finger on his right hand 
and pain, swelling, and stiffness of his ring finger on the 
left hand.  The examiner reported that the Veteran did not 
have any amputation of any digit or part of a digit.  The 
examiner stated that the Veteran did not have ankylosis or 
deformity of any digits.  The examiner also related that the 
there was no gap between the Veteran's fingers and the 
proximal transverse crease of the hand on maximal flexion of 
the fingers.  It was noted that the Veteran's hand strength 
and dexterity was normal.  An X-ray report, as to the 
Veteran's bilateral hands, indicated that no bony abnormality 
was seen and that it was a negative study.  The diagnosis was 
residuals of fractures of the right third and left forth 
fingers.  The examiner stated that the Veteran's bilateral 
finger disabilities had no significant effects on his usual 
occupation and no effects on his daily activities.  

VA treatment records dated from February 2006 to February 
2007 show treatment for other disorders.  

Based on the medical evidence, the Board finds that the 
Veteran's service-connected residuals of a fracture of the 
third finger of the right hand and residuals of a fracture of 
the ring finger of the left hand are no more than 0 percent 
(noncompensable) disabling.  The Board observes that the July 
2005 VA hand, thumb, and fingers examination report indicated 
that the range of motion of the fingers of both of the 
Veteran's hands was normal.  The examiner specifically 
reported that the range of motion of the metacarpal joints of 
all ten fingers of both hands was from 0 to 90 degrees and 
that the range of motion of the proximal interphalangeal 
joints of all ten fingers of both hands was from 0 to 120 
degrees.  The examiner also reported that the range of motion 
of the distal interphalangeal joints of all ten fingers of 
both hands was from 0 to 80 degrees.  

Additionally, the January 2006 VA hand, thumb, and fingers 
examination report noted that the Veteran did not have 
ankylosis of any digit and that there was no gap between the 
Veteran's fingers and the proximal transverse crease of the 
hand on maximal flexion of the fingers.  The Board observes, 
therefore, that the evidence fails to show a gap of one inch 
(2.5 centimeters) or more between the fingertip of the 
Veteran's third finger of the right hand and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or with extension limited by more than 30 
degrees, as required for a 10 percent rating under Diagnostic 
Code 5229.  Additionally, the Veteran is already receiving 
the maximum schedular rating available under Diagnostic Code 
5230 for his residuals of a fracture of the ring finger of 
the left hand.  

With regard to alternative diagnostic codes, the Board finds 
that Diagnostic Codes 5003, 5010 (arthritis), and 5226, 5227 
(ankylosis of the long finger and the ring finger, 
respectively) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.  As pertains to arthritis, an X-ray report 
in January 2006 did not reveal arthritis.  Additionally, in 
order for the diagnostic criteria pertaining to arthritis to 
apply in this case, there must be multiple involvements of 
the metacarpal joints.  38 C.F.R. § 4.45(f).  The Board notes 
that the Veteran has alleged that he is entitled to 10 
percent ratings for each disability due to painful motion.  
The Board observes, however, that the Veteran has full range 
of motion of his fingers and that he does not have arthritis.  
Ankylosis has also clearly not been shown.  

In considering the effect of additional range of motion, as 
to the third finger of the right hand and the ring finger of 
the left hand, lost due to pain, fatigue, weakness, or lack 
of endurance following repetitive use, there is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in either finger being limited in motion to 
the extent required for a higher rating.  See 38 C.F.R. §§ 
4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Thus, for the reasons set forth above, the Board finds that 
compensable ratings are not warranted for the Veteran's 
residuals of a fracture of the third finger of the right hand 
and his residuals of a fracture of the ring finger of the 
left hand, at any point during the course of the claim, and 
the claim for a compensable rating is denied.  See Fenderson, 
supra.  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected residuals of a 
fracture of the third finger of the right hand and his 
residuals of a fracture of the ring finger of the left hand 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  However, there is nothing in the record 
to suggest that the Veteran's residuals of a fracture of the 
third finger of the right hand and his residuals of a 
fracture of the ring finger of the left hand, in and of 
themselves, markedly interfere with employment or have 
resulted in hospitalization.  Therefore, the Board finds that 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
tinnitus are not met.  

As the preponderance of the evidence is against the claims 
for higher (compensable) ratings for residuals of a fracture 
of the third finger of the right hand and residuals of a 
fracture of the ring finger of the left hand, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An initial higher (compensable) rating for residuals of a 
fracture of the third finger of the right hand is denied.  

An initial higher (compensable) rating for residuals of a 
fracture of the ring finger of the left hand is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


